         Case 8:20-cv-01936-PWG Document 91 Filed 05/27/21 Page 1 of 2




                                Handley Farah & Anderson PLLC




                                          May 27, 2021



 Via ECF

 Hon. Paul W. Grimm
 U.S. District Court, District of Maryland
 6500 Cherrywood Lane, Suite 465A
 Greenbelt, Maryland 20770

        Re: Albert et al. v. Global Tel*Link Corp. et al., 8:20-cv-01936-PWG (D. Md.)


Dear Judge Grimm:

        In accordance with the Court’s June 29, 2020 Letter Order (ECF No. 3), Plaintiffs, Ashley
Albert, Ashley Baxter, Karina Jakeway, and Melinda Jabbie, and Defendants Global Tel*Link
Corp., Securus Technologies, LLC, and 3Cinteractive Corp. jointly request permission to submit
a proposed stipulated protective order pursuant to Fed. R. Civ. P. 26(c), Fed. R. Evid. 502(d) and
(e), and L.R. 104(13) and (14).
                                              Sincerely,


/s/ Matthew K. Handley                                /s/ Jonathan I. Gleklen
Matthew K. Handley (D. Md. Bar # 18636)               ARNOLD & PORTER
HANDLEY FARAH & ANDERSON PLLC                         KAYE SCHOLER LLP
200 Massachusetts Avenue, NW                          Jonathan I. Gleklen, Bar No. 21350
Seventh Floor                                         601 Massachusetts Ave., NW
Washington, DC 20001                                  Washington, DC 20001
Telephone: (202) 559-2433                             T: 202.942.5454
mhandley@hfajustice.com                               F: 202.942.5999
                                                      jonathan.gleklen@arnoldporter.com

                                                      Counsel for Defendant Global Tel*Link
                                                      Corp.


                 200 Massachusetts Avenue, NW, Seventh Floor – Washington, DC 20001
                            T (202)-559-2433 – mhandley@hfajustice.com
        Case 8:20-cv-01936-PWG Document 91 Filed 05/27/21 Page 2 of 2

May 27, 2021
Page 2


/s/ Benjamin D. Brown                                 /s/ Jason R. Scherr
Benjamin D. Brown (admitted pro hac vice)             MORGAN LEWIS & BOCKIUS, LLP
COHEN MILSTEIN SELLERS & TOLL,                        Jason R. Scherr, Bar No. 25633
PLLC                                                  1111 Pennsylvania Avenue, NW
1100 New York Ave., NW                                Washington, DC 20004
Suite 500                                             T: 202.739.6000
Washington DC, 20005                                  F: 202.373.6001
Telephone: (202) 408-4600                             jr.scherr@morganlewis.com
Fax: (202) 408-4699
bbrown@cohenmilstein.com                              Counsel for Defendant Securus
                                                      Technologies, LLC
Co-Lead Counsel for Plaintiffs
                                                      /s/ Jonathan Pitt
                                                      WILLIAMS & CONNOLLY LLP
                                                      Jonathan Pitt, Bar No. 16086
                                                      725 Twelfth Street, NW
                                                      Washington, DC 20005
                                                      T: 202.434.5000
                                                      F: 202.434.5029
                                                      jpitt@wc.com

                                                      Counsel for Defendant 3Cinteractive Corp.




                 200 Massachusetts Avenue, NW, Seventh Floor – Washington, DC 20001
                            T (202)-559-2433 – mhandley@hfajustice.com
